Citation Nr: 1533149	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  08-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for tinnitus on an extraschedular basis.

2.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The appeal was certified to the Board by the RO in Waco, Texas.  

In January 2012, the Board denied a compensable rating for bilateral hearing loss and a rating higher than 10 percent for tinnitus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In February 2013, the parties filed a Joint Motion for Partial Remand (Joint Motion) wherein they asked the Court to vacate and remand that part of the Board's decision which denied a disability rating higher than 10 percent for tinnitus, to include on an extraschedular basis.  The parties noted that the Appellant decided not to pursue the issue of entitlement to a compensable rating for bilateral hearing loss.  The motion was granted on February 26, 2013.  

The Appellant's Brief states the issue as: "Where the [Board] concluded that referral for consideration of an extraschedular rating was not warranted, but that conclusion was not supported by an adequate statement of reasons or bases, was the decision of the Board not in accordance with law?"  Pursuant to the Joint Motion, the parties agreed that the Board's statement of reasons or bases was inadequate regarding extraschedular consideration for tinnitus.  The parties advanced no specific argument regarding the schedular portion of the claim and under these circumstances, the Board has limited the issue as stated above. 

In April 2010, the RO granted service connection for PTSD and assigned a 30 percent rating.  The Veteran disagreed with the evaluation and subsequently perfected an appeal of this issue.  See 38 C.F.R. § 20.200 (2014).  In May 2011, the RO certified this issue to the Board.  See VA Form 8, Certification of Appeal, dated May 27, 2011.  Accordingly, the Board accepts jurisdiction of this issue.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to an initial rating greater than 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's reported symptoms of tinnitus are contemplated by the rating criteria and his case does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for application of the extraschedular rating provisions for the Veteran's tinnitus have not been met and referral to the Under Secretary for Benefits or the Director, Compensation Service, is not warranted.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2007, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate his claim for increase, to include notice of the information he was responsible for providing and of the information VA would obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records, VA medical records, and private medical records.  The Veteran has not identified additional relevant records that need to be obtained.  The Veteran was provided VA examinations in April 2007 and November 2008 and they are adequate for rating purposes.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2014).  

Analysis

A 10 percent rating is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).  Note (2) to this provision indicates that only a single evaluation should be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The Veteran is currently receiving the maximum 10 percent schedular rating for tinnitus and seeks an extraschedular rating. 

As noted, the parties agreed that the Board provided an inadequate statement regarding extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), which in pertinent part provides as follows:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Evidence of record shows that in his March 2007 claim for increase, the Veteran reported that the ringing in his ears was extremely loud.  On VA examination in April 2007, the Veteran reported constant bilateral tinnitus.  A December 2006 VA audiology note documents complaints of bilateral continuous tinnitus.  On VA examination in November 2008, the Veteran reported constant ringing tinnitus that was a 4/5 with 5 being "intolerable."  He further stated that his tinnitus sounded like crickets.  

Pursuant to the Joint Motion, the parties concurred that examples of the Veteran's symptoms and functional impairments were not fully acknowledged by the Board.  Specifically, the parties refer to his description of tinnitus as a "4" on a scale of "0 to 5", and that his tinnitus sounded "like crickets".  The parties also referred to the "loudness level". 

As set forth, the rating schedule addresses recurrent tinnitus whether it be in one ear, both ears, or the head.  "Tinnitus is defined as 'a noise in the ears such as ringing, buzzing, roaring, or clicking.'"  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).

Considering the definition of tinnitus, as well as the notes following the diagnostic code, the Board finds that the rating criteria contemplate the referenced symptomatology.  That is, it considers all noise in the ears regardless of description (crickets, etc.), volume, or severity.  The Veteran simply has not identified symptoms that do not fall within the rating criteria.  

Even assuming, without conceding, that the applicable criteria do not encompass reported symptoms, the evidence does not support a finding of an exceptional or unusual disability picture.  There is no indication that the Veteran has ever been hospitalized for tinnitus or that it markedly interferes with employment.  Evidence of record suggests the Veteran is unemployed for other reasons and a January 2011 VA PTSD examination notes that he quit his job about 2 weeks prior because he could not tolerate the people there.  

In summary, the Veteran's reported symptoms of tinnitus are contemplated by the rating criteria and his case does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2014).  


ORDER

Entitlement to a rating greater than 10 percent for tinnitus on an extraschedular basis is denied.  

REMAND

In his October 2010 VA Form 9, the Veteran indicated that he did not want a hearing as concerned his PTSD appeal.  In February 2012, he requested a travel board hearing.  In August 2014, he indicated that he wanted a videoconference hearing.  There is no indication that the requested hearing was scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the appropriate RO.  Provide the Veteran and his representative reasonable advanced notice of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


